18 N.Y.3d 869 (2012)
962 N.E.2d 275
938 N.Y.S.2d 851
2012 NY Slip Op 60580
KENNETH ENTLER, Appellant,
v.
ERIC KOCH et al., Defendants, and
BOY SCOUTS OF AMERICA, Respondent.
Motion No: 2011-1210
Court of Appeals of New York.
Submitted November 21, 2011.
Decided January 10, 2012.
Motion, insofar as it seeks reargument of appellant's motion for leave to appeal from the June 2011 Appellate Division order, denied [see 17 NY3d 898 (2011)]; motion, insofar as it seeks leave to appeal from the November 2011 stipulation treated as a final judgment, denied.